Citation Nr: 0817828	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increase in a 40 percent rating for 
residuals of prostate cancer since July 1, 2005.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from February 1948 to February 
1970.  He received various decorations evidencing combat 
including the Combat Infantryman Badge and the Purple Heart 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that reduced a 100 percent rating that had been in effect for 
the veteran's service-connected residuals of prostate cancer 
to 40 percent, effective July 1, 2005.  

The Board notes that the veteran contends that he is entitled 
to an increase in a 40 percent for his service-connected 
residuals of prostate cancer since July 1, 2005 (the 
effective date of the reduction of the disability rating from 
100 percent to 40 percent).  The veteran has not specifically 
argued as to the propriety of the reduction implemented by 
the RO pursuant to the November 2004 RO decision.  Rather, 
his contentions pertain to the evaluation of the severity of 
the condition since July 1, 2005.  Thus, the issue is phrased 
accordingly on the cover page.  

The Board notes that the veteran has raised the issue of 
entitlement to service connection for emphysema.  That issue 
is not before the Board at this time and is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a genitourinary examination for 
VA purposes in September 2004.  The diagnoses included 
prostate carcinoma, status post cryosurgery (2003).  

The Board notes that the veteran has received treatment for 
genitourinary problems on numerous occasions since the 
September 2004 genitourinary examination for VA purposes and 
that some of those treatment reports suggest worsening of his 
residuals of prostate cancer.  

For example, a statement from C. S. Kim, M.D., received in 
June 2005, noted that the veteran was diagnosed with prostate 
cancer in August 2003 and that he was treated with Casodex 
and cryosurgery in November 2003.  Dr. Kim stated that the 
veteran presently had intermittent urinary tract infections 
and that his prostate-specific antigen (PSA) was 3.14.  It 
was noted that the veteran was undergoing some management for 
urinary tract infections and for an elevated PSA.  

A January 2006 report from 121st General Hospital indicated a 
PSA reading of 5.14 and noted that such was considered a high 
reading.  A June 2006 statement from Dr Kim reported that the 
veteran had been seen for a follow-up visit in connection 
with his prostate cancer surgery.  Dr. Kim stated that the 
veteran still wore an absorbent diaper twenty-four hours 
daily which needed to be changed five or more times a day.  
Dr. Kim reported that the veteran urinated so frequently (20 
or more times daily) that he was unable to sleep at night 
until falling asleep from exhaustion at three or four in the 
morning.  It was also reported that the veteran had suffered 
three urinary infections since his surgery.  

A November 2006 treatment report from W. Choi, M.D., noted 
that the veteran was admitted with a urinary tract infection.  
The diagnosis was urosepsis.  An April 2007 radiological 
report from 121st General Hospital indicated a conclusion of 
active bone lesions in the thoracic spine and lumbar spine: 
degenerative changes rather than metastasis; diagnosis: 
combined metastatic lesion; and mild active bone lesions in 
the left shoulder, left foot, and left knee: degenerative 
change, most likely.  

The Board also observes that the veteran has submitted 
several statements indicating that he had to wear and change 
diapers daily, that he had suffered from numerous urinary 
tract infections, and that he had elevated PSA readings.  

The Board notes that the veteran has not been afforded a VA 
examination as to his residuals of prostate cancer in over 
three and a half years.  Additionally, the record clearly 
raises a question as to the current severity of the veteran's 
service-connected residuals of prostate cancer.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board notes that subsequent to the issuance of 
the May 2007 supplemental statement of the case, additional 
medical evidence (including a treatment report from J. Kim, 
M.D., referring to the veteran's treatment for a urinary 
tract infection), was submitted directly to the Board and was 
never considered by the RO.  The veteran has not submitted a 
waiver with regard to initial RO consideration of these 
records.  Thus, the case will be remanded to allow for 
initial consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  



Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
residuals of prostate cancer since April 
2007.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the current 
severity of his service-connected 
residuals of prostate cancer.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
residuals of prostate cancer should be 
reported in detail.  The examination 
should comply with the AMIE protocol.  
The examiner should specifically comment 
as to whether the veteran requires the 
use of an appliance or the wearing of 
absorbent materials which must be changed 
more than 4 times per day, and as to 
whether he has poor renal function.  

3.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 40 percent 
rating for residuals of prostate cancer 
since July 1, 2005.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last supplemental statement of 
the case (including evidence submitted 
directly to the Board), to the veteran, 
and provide an opportunity to respond 
before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

